Case 1:19-cv-00193-JJM-PAS Document 1-1 Filed 04/18/19 Page 1 of 5 PageID #: 7




                   EXHIBIT 1
Case Number: PC-2019-4330
Filed in Providence/Bristol County Superior Court
Submitted: 4/11/2019Case     1:19-cv-00193-JJM-PAS
                      10:36 AM                                   Document 1-1 Filed 04/18/19 Page 2 of 5 PageID #: 8
Envelope: 2015466
Reviewer: Brittany A.

                      STATE OF RHODE ISLAND AND                                               PROVIDENCE PLANTATIONS


            '
                                                                 SUPERIOR COURT
                                                                     SUMMONS
                                                                         Civil Action File        Number
                                                                         PC-2019-4330
          Plaintiff                                                      Attorney for the Plaintiff or the Plainﬁﬁ'
          Rachel Rojanski                                               hChip Muller
                v.                                                       Address of the Plaintiffs Attorney or the Plaintiff
          Defendant                                                      MULLER LAW LLC
          Brown University                                   _
                                                                           WOOD AVENUE
                                                                         >47

                                                                         HARRINGTON R]             02806
                                                    '




          Licht Judicial       Complex                                   Address of the Defendant Thomas R. Bender, Esq.
         Providence/Bristol County                                       N0 Known Addxess         Ofﬁce of General Counsel
         250 Beneﬁt         Street                                                                         Brown Univeristy'
         Providence RI 02903                                                                               P.O. Box 1913
         (401) 222-3250
                                                                                                           Providence, RI 02903
                                                                                                           Email:
         TO THE DEFENDANT, Brown University:
                                                                                                           momas_bmder@bmwnﬁedu
                The above-named         Plaintiff has brought an action against you in said Superior Couxt in the county
         indicated above.            Youare hereby summoned and required to serve upon the Plaintiﬁ’s attorney, whose
         address      is   listed above, an answer to the complaint Which is herewith served upon
                                                                                                  you Within twenty (20)
         days after service ofthis          Summons upon you,      exclusive ofthe day ofservice.

                If   you         do so, judgnent by default will be taken
                           fail to                                                      against   you for the   relief   demanded   in the
         complaint,        Your answer must also be ﬁled with the court.

                As provided in Rule     of the Superior Coui‘t Rules of Civil Procedure, unless the relief demanded in
                                            13(a)
         the complaint        is   for   damage
                                       arising out of your ownership, maintenance, operation, or control of a motor
         vehicle, or unless otherwise provided in Rule 13(a), your answer must state as a counterclaim
                                                                                                            any related
         claim which you may have against the Plaintim or you W111 thereaﬁer be barred from making
                                                                                                          such claim in
         any other action.

     J   This    Summons was          generated on 3/29/2019.                  xs/   Henry Kinch
                                                                               Clerk



                                                    Witness the seal/watermark 0f the Superior Court




         SC-CMS-l          (revised July 2014)
Case Number: PC-2019-4330
Filed in Providence/Bristol County Superior Court
Submitted: 4/11/2019Case     1:19-cv-00193-JJM-PAS
                      10:36 AM                              Document 1-1 Filed 04/18/19 Page 3 of 5 PageID #: 9
Envelope: 2015466
Reviewer: Brittany A.

                      STATE OF RHODE ISLAND AND                                                PROVIDENCE PLANTATIONS


                                                             SUPERIOR COURT
        Plaintiff                                                                                 Civil Action File Number
       Rachel Rojanski                                                                            PC-2019—4330
              v.
       Defendant
       Brown University


                                                             PROOFOF SERVICE
          I   hereby certify that on the date below          I   served a copy of this
                                                                                Summons, complaint, Language Assistance
       Notice, and         all   other required   documents received herewiﬂ: upon the Defendant, Brown University, by
       delivering or leaving said papers in the followi


          D With the Defendant personally.
                                                            6%“?
                                                                      anner'

                                                                                 “w
                                                                           /MazaW/
                                                                                                                                       1
          U At the Defendant’s dwelling house or usual place of abode with a pelson of suimble age and discretion
                   then residing therein.
                   Name of person 0f suitable age and discretion
                   Address of dwelling house or usual place of abode


                   Age   ____
                   Relationship to the Defendant


          U With an agent authorized by appointment or by law to receive service of process.
                   Name of authon'zed agent             ‘                  ,,         ,



                   Ifthe agent is one desiglated   by   statute to receiv; service,       ﬁmher notice as required by statute was   given
                   as noted below.




         D With a guardian or conservator of the Defendant.
               Name       ofperson and designation

         U By delivering said papers to the attorney general Dr an assistant attorney general if serving the 31am.
         U Upon a public corporation, body, or authority by delivering said papers to any ofﬁcer, director, or
               manager.
                   Name   0f person and designation




                                                                    Page   l    of2




     SC-CMS-l          (revised July 2014)
Case Number: PC-2019-4330
Filed in Providence/Bristol County Superior Court
                   Case
Submitted: 4/11/2019  10:361:19-cv-00193-JJM-PAS
                             AM                                   Document 1-1 Filed 04/18/19 Page 4 of 5 PageID #: 10
Envelope: 2015466
Reviewer: Brittany A.

                      STATE OF RHODE ISLAND AND                                                   PROVIDENCE PLANTATIONS


           x                                                      SUPERIO COURT
               Upon a private    corporation, domestic or foreign:
                D By delivering said papers to an ofﬁcer or a managing or general agent.
                  Name ofperson and designation
                D By leaving said papers at the ofﬁce of the corporation with a person employed therein.
                  Name of person and designation
                D By delivering said papers to an agent authorized by appointment or by law to receive service ofprocess.
                 Name bf authaﬁied agent
                    If the agent is   one designated by      statute to receive service,       fmther notice as required by statute was given
                    as noted below.



               D Iwas unable to make service aﬁer the following reasonable attempts:


      SERVICE DATE:

      Signa
                                   Month
                                         g
                                        or DEPU
                                               r
                                                   ﬁ‘
                                                   D3
                                                        x   f?”
                                                              ear
                                                                           CONSTABLE
                                                                                            SERVICE FEE $
                                                                                                                 g     ‘U




                                                                       ”Jiltf    KMW/z' =4
                                                                                                          f,
      SIGNA’IURE 0F PERSON OTHER                            THAN A     SEEM 6r‘DE‘i»UTY SHERIFF or CONSTABLE MUST BE
      NOTARIZED.

       Signature


      State      of
      County of

               (3n this                day of                 _
                                                                       ,   2f)       ,   before me, the undersigned notary public, personally
      appeared                                                                                            D     personally   known     to the notary
      or        U      proved     to     the       notary    through       satisfactOry        evidence    of     identiﬁcation,       Which    was
                                                                                 ,   to   be the person   who    signed above in     my   presence,
      and who swore or afﬁrmed                 to the notary that the contents           of the document are    truthful to the best   of his or her
      knowledge.
                                                                            Notary Public:
                                                                            My commission expires:
                                                                            Notary identiﬁcation number:
                                                                           Page 2 of?




      SC—CMs-l            (revised July 2014)
Case Number: PC-2019-4330
Filed in Providence/Bristol County Superior Court
                   Case
Submitted: 4/11/2019  10:361:19-cv-00193-JJM-PAS
                             AM                     Document 1-1 Filed 04/18/19 Page 5 of 5 PageID #: 11
Envelope: 2015466
Reviewer: Brittany A.




      sc-CMs—1    (revised July 2014)
